Citation Nr: 1821815	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  13-27 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Propriety of the reduction in the rating for prostate cancer residuals with erectile dysfunction from 100 percent to 20 percent, effective from December 1, 2012.

2.  Entitlement to an evaluation in excess of 20 percent from December 1, 2012, and in excess of 40 percent from August 10, 2016, for prostate cancer residuals with erectile dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to November 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

In August 2016, the Veteran testified at a Board videoconference hearing at the AOJ before the undersigned.  A copy of the transcript of that hearing is of record.

In September 2017, the Board remanded these matters for additional development. 

In a November 2017 rating decision, the RO increased the Veteran's prostate cancer residuals with erectile dysfunction to 40 percent, effective August 10, 2016.  The Veteran is presumed to be seeking the maximum benefit allowed by law and regulation, and therefore the additional assignment of benefits is not considered to have resolved his claim.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  In a May 2011 rating decision, the RO proposed to reduce the disability evaluation for the Veteran's service-connected prostate cancer residuals with erectile dysfunction from 100 percent to a 20 percent rating.

2.  In a September 2012 rating decision, the RO reduced the 100 percent rating assigned for the Veteran's service-connected prostate cancer residuals with erectile dysfunction to a 20 percent rating, effective December 1, 2012.  

3.  Evidence of record does not show that there has been any local recurrence or metastasis of the service-connected prostate cancer.

4.  At the time of the reduction, the evidence of record showed the Veteran's service-connected prostate cancer residuals with erectile dysfunction were manifested by voiding dysfunction with daytime urinary frequency intervals between one and two hours or nocturia three or four times a night.  

5.  From December 1, 2012, the Veteran's service-connected prostate cancer residuals with erectile dysfunction were manifested by voiding dysfunction with daytime urinary frequency intervals between one and two hours or nocturia three or four times a night. 

6.  From August 10, 2016, the Veteran's service-connected prostate cancer residuals with erectile dysfunction were manifested by voiding dysfunction with daytime urinary frequency interval less than one hour or awakening to void five or more times per night.


CONCLUSIONS OF LAW

1.  The reduction of the rating for the Veteran's service-connected prostate cancer residuals with erectile dysfunction from a 100 percent to a 20 percent rating, effective December 1, 2012, was proper.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.105, 4.115a, 4.115b, Diagnostic Code 7528 (2017).

2.  From December 1, 2012, the criteria for an evaluation in excess of 20 percent for prostate cancer residuals with erectile dysfunction have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.115a, 4.115b, Diagnostic Code 7528 (2017).

3.  From August 10, 2016, the criteria for an evaluation in excess of 40 percent for prostate cancer residuals with erectile dysfunction have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.115a, 4.115b, Diagnostic Code 7528 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions, including pursuant to 38 C.F.R. § 3.103(c)(2) (2017) and Bryant v. Shinseki, 23 Vet. App. 488 (2010).  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability. 38 U.S.C. § 1155  (2012); 38 C.F.R. § 4.1 (2017).

Under Diagnostic Code 7528, malignant neoplasms of the genitourinary system warrant a maximum 100 percent rating.  A Note to Diagnostic Code 7528 provides that following the cessation of surgical, x-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, then the disability is to be rated on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7528.  

Renal dysfunction with albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under diagnostic code 7101, warrants the assignment of a 30 percent evaluation.  Renal dysfunction with constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under diagnostic code 7101, warrants the assignment of a 60 percent evaluation.  Renal dysfunction with persistent edema and albuminuria with BUN 40 to 80 mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion, warrants the assignment of an 80 percent evaluation.  Renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80 mg%; or, creatinine more than 8 mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular, warrants the assignment of a 100 percent evaluation.  38 C.F.R. § 4.115a.

Voiding dysfunction may be rated based on urine leakage, frequency, or obstructed voiding.  For evaluations based on urine leakage, due to continual urine leakage, post surgical urinary diversion, urinary incontinence, or stress incontinence, a 60 percent rating is warranted for voiding dysfunction requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  A 40 percent rating is warranted for voiding dysfunction requiring the wearing of absorbent materials which must be changed 2 to 4 times per day.  A 20 percent rating is warranted for voiding dysfunction requiring the wearing of absorbent materials which must be changed less than 2 times per day.  Id. 

For evaluations based on urinary frequency, a 40 percent rating is warranted for daytime voiding interval less than one hour, or awakening to void five or more times per night.  Daytime urinary frequency intervals between one and two hours or nocturia three or four times a night warrants a 20 percent rating.  Id.

For evaluations based on obstructed voiding, a 30 percent rating is warranted for  
urinary retention requiring intermittent or continuous catheterization.  Id.

For evaluations based on urinary tract infections, poor renal dysfunction is rated as renal dysfunction.  A 30 percent rating is warranted for recurrent symptomatic infection requiring drainage and frequent hospitalization (greater than two times per year) and/or requiring continuous intensive management.  Id.

The Veteran filed his original service connection claim for prostate cancer in June 2009.  VA treatment records dated in July 2009 showed prostate specific antigen (PSA) levels were elevated.  Private treatment records showed a diagnosis of adenocarcinoma of the prostate in October 2009.  Additional VA treatment notes dated in 2010 showed the Veteran had total hormone ablation and radiation therapy.

In an August 2010 VA examination report, the Veteran indicated that he got up two to three times at night to urinate and denied any incontinence, recurrent urinary tract infections, history of stones or renal failure, and ever having to be catheterized or had a dilatation.  He was noted to be currently undergoing prostate cancer treatment and experiencing significant side effects limiting his activity.

In an October 2010 rating decision, entitlement to service connection for prostate cancer was granted.  The RO assigned a 100 percent rating for that disability under Diagnostic Code 7528, effective June 16, 2009.

In an April 2011 VA examination report, the Veteran indicated that he has taken tamsulosin daily since completion of radiation.  The Veteran reported voiding at least nine to ten times during the day, with nocturia two to three times at night.  He detailed having urgency, but denied difficulty starting the stream with frequent starting and stopping of the stream during one voiding.  The Veteran denied having dysuria, hematuria, renal or bladder stones, incontinence, or a history of bladder infection greater than two years ago without reoccurrence.  It was noted that he was only catheterized once for a urologic study prior to radiation treatment and has had daily fatigue and hot flashes since treatment for prostate cancer began.  He indicated that he was unable to achieve an erection since completion of radiation therapy and used no medications for erectile dysfunction.  The examiner listed a diagnosis of prostate cancer status post radiation therapy with no evidence of metastasis.

Based on the results of the April 2011 VA examination report, in a May 2011 rating decision and a June 2011 letter, the RO proposed reducing the 100 percent rating assigned for prostate cancer to a 20 percent evaluation.  

After the Veteran was given the opportunity to respond, the RO effectuated a reduction for the Veteran's service-connected prostate cancer residuals in a September 2012 rating decision.  The RO reduced the 100 percent rating assigned for prostate cancer to a 20 percent evaluation for prostate cancer residuals with erectile dysfunction, under Diagnostic Code 7528, effective December 1, 2012.
The RO noted that the rating was based on his residuals of prostate cancer, to include voiding dysfunction with awakening to void three to four times per night and having a daytime voiding interval between one and two hours.

VA treatment records dated in 2011 and 2012 showed PSA levels under 1.0 with the Veteran remaining in clinical remission.  In July 2011, the Veteran reported a single episode of urinary incontinence with no urgency or dysuria.

In an April 2013 VA prostate cancer examination report, the Veteran was noted to have completed prostate cancer treatment in 2010 and to currently be in watchful waiting status.  Voiding dysfunction was noted to include urinary leakage that does not require the wearing of absorbent material or use of any appliance.  The Veteran reported increased urinary frequency with a daytime voiding interval between one and two hours and nighttime awakening to void two times.  Obstructed voiding with hesitancy, slow or weak stream, and decreased force of stream was further noted.  There was no history of recurrent symptomatic urinary tract or kidney infections.  
Erectile dysfunction and lack of energy were noted as other residual conditions and/or complications due to prostate cancer or treatment for prostate cancer. 

Additional VA treatment notes dated in 2013 and 2014 showed PSA levels as 0.73 (February 2013); 1.04 (August 2013); 0.99 (October 2013); 0.84 (July 2014); and 1.19 (February 2015).  In January 2014, the Veteran detailed two episodes of gross hematuria in June 2013 and October 2013.  He also reported a weak stream with increased frequency and urgency but denied incontinence.

In September 2014 statement, the Veteran asserted that his prostate cancer residuals now included fatigue and loss of bladder/bowel control with blockage (retention of urine).

In a March 2015 VA examination addendum report, the examiner noted that laboratory and clinical evidence of record indicated that the Veteran's prostate cancer was stable with no recurrence or remission.  The examiner specifically concluded that the Veteran's prostate cancer was in remission.

In a March 2015 letter, a VA physician discussed the Veteran's history of prostate cancer.  He completed radiation treatment in early 2010 and his PSA level had been stable since that time.  In August 2014, the Veteran reported moderate urinary symptoms, including urinary urgency several times a day, occasional dribble incontinence, one to two hour daytime frequency, variable often slow urinary stream, and post-void dribbling.  He did not currently use pads or diapers and discussed a moderate subjective emptying without hesitancy/straining as well as nocturia one to two times per night depending on fluid consumption.  He denied recent dysuria, gross hematuria, and abdominal/flank pain as well as discussed significant bowel problems, such as bowel urgency several times daily, soft stools, fecal staining of underwear and occasional diarrhea (all noted as stable since completion of radiation therapy).  

In May 2015 VA examination reports, a VA examiner specifically opined that it was less likely than not that the Veteran's colon cancer and his post-operative conditions of intermittent fecal urgency and diarrhea were secondary to his prostate cancer.  The examiner further concluded that it was less likely than not that the Veteran's current condition of fatigue was secondary to or related in etiology to his prostate cancer.  In a May 2015 VA male reproductive examination report, the examiner listed diagnoses of erectile dysfunction and neoplasms of the male reproductive system.  No voiding or renal dysfunction was noted in the report.  In an April 2016 VA kidney examination report, the examiner diagnosed diabetic nephropathy with abnormal proteinuria (albumin), recurring.

During the Board videoconference hearing on August 10, 2016, the Veteran reported increased urinary frequency with a daytime voiding within 20 minutes after liquid consumption, occasional urinary and bowel incontinence, and nighttime awakening to void three times.  He described being too embarrassed to wear absorbent pads given to him by VA for his prostate cancer residuals.  Additional VA treatment records dated in 2016 and 2017 continued to show PSA levels below 1.00.  The Veteran was repeatedly noted to have good bladder control with no urinary complaints and nocturia only once most nights.  

In a November 2017 VA prostate cancer examination report, the examiner diagnosed prostate cancer residuals with erectile dysfunction.  Voiding dysfunction was noted to include some urinary leakage that does not require the wearing of absorbent material or use of any appliance.  The Veteran reported increased urinary frequency with a daytime voiding interval between two and three hours.  Obstructed voiding with markedly slow stream was further noted.  There was no history of recurrent symptomatic urinary tract or kidney infections.  Erectile dysfunction was again noted to be attributed to radiation therapy residuals from prostate cancer.

Propriety of Reduction

With regard to the Veteran's propriety of the reduction appeal, such appeals stem from a 38 C.F.R. § 3.105(e) reduction, not a claim or application for benefits.  As such, it arises from an action initiated by the RO (here scheduling of a review examination for prostate cancer residuals in March 2011) not the Veteran.  The regulations pertaining to the reduction of disability evaluations contain their own notification and due process requirements.  38 C.F.R. § 3.105(e), (i). 

Generally, 38 C.F.R. § 3.105(e) allows for a reduction in the evaluation of a service-connected disability when warranted by the evidence, but only after following certain procedural guidelines.  First, there must be a rating action proposing the reduction, and the Veteran must be given 60 days to submit additional evidence and to request a predetermination hearing.  If a hearing is not requested, and reduction is considered to be still warranted, a rating action will be taken to effectuate the reduction.  38 C.F.R. § 3.105(e), (i)(2).  The effective date of the reduction will be the last day of the month in which a 60-day period from the date of notice to the Veteran of the final action expires.  38 C.F.R. § 3.105(e), (i)(2)(i).

The Board concludes that VA has complied with the notification and due process requirements applicable to the reduction of the Veteran's disability rating.  Specifically, the May 2011 rating decision informed the Veteran of the proposed reduction, the evidence, and the reasons and bases for the proposed reduction.  The June 2011 notice letter to the Veteran informed him of his right to submit additional evidence or argument and to present such evidence or argument at a personal hearing, pursuant to 38 C.F.R. § 3.105(e), (i).  The reduction, following more than 60-day period to allow evidence to be submitted, was adjudicated in a September 2012 rating decision, which is, in part, the subject of this appeal.  In the September 2012 rating decision, the RO informed the Veteran that the reduction would take effect December 1, 2012.  

The RO properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the RO were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Moreover, regulatory provisions normally applicable to reductions from 100 percent, and for rating reductions in general, are not applicable where, as here, the reduction is mandated by expiration of a time period set forth in the rating schedule.  See Rossiello v. Principi, 3 Vet. App. 430 (1992) (holding that a 100 percent rating for mesothelioma ceased to exist by operation of law because the applicable diagnostic code involved contained a temporal element for that 100 percent rating). 

At the time of the September 2012 rating decision, the evidence included a April 2011 VA examination report, as well as VA treatment records, which showed that a 20 percent rating for voiding dysfunction, but no more, was appropriate for the Veteran's service-connected prostate cancer residuals.  The evidence of record dated prior to and contemporaneous with the September 2012 rating decision does not support the assignment of a disability rating in excess of 20 percent.  The Veteran was in remission with cessation of radiation therapy prior to May 2010 and there have been no recurrence or metastasis.  The Veteran had also consistently reported voiding dysfunction, including urinary frequency with daytime urinary frequency intervals between one and two hours or nocturia three or four times a night as well as urinary incontinence without use of an appliance or the wearing of absorbent materials.  Furthermore, the evidence of record at that time did not reflect that the Veteran had obstructed voiding with urinary retention requiring intermittent or continuous catheterization, recurrent symptomatic urinary tract infection, or renal dysfunction attributed to his prostate cancer residuals.  

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating Claims - Prostate Cancer Residuals with Erectile Dysfunction

The Veteran seeks higher ratings than those assigned for prostate cancer residuals with erectile dysfunction rated under voiding dysfunction.  (The Board observes the Veteran has already been awarded special monthly compensation under 38 U.S.C. 1114, subsection (k) and 38 CFR 3.350(a) on account of loss of use of a creative organ effective from April 7, 2011, for erectile dysfunction).

He contends that an evaluation in excess of 20 percent is warranted for his residuals of prostate cancer, effective from December 1, 2012 (the date his disability rating was reduced from 100 percent to 20 percent), and an evaluation in excess of 40 percent is warranted from August 10, 2016 (the date of his Board hearing testimony).

For the period from December 1, 2012, the Veteran's voiding dysfunction associated with his prostate cancer residuals with erectile dysfunctions has been manifested at worst by a daytime voiding interval between one to two hours, nighttime awakening to void 3 to 4 times per night, and stress urinary incontinence or leakage without use of absorbent materials or other appliances.  These findings are consistent with the 20 percent rating assigned during this period based on the Veteran's reported daytime and nighttime urinary frequency and his reported nonuse of absorbent materials for stress incontinence or urine leakage.  A higher rating is not warranted during this time period because the evidence does not reflect more frequent daytime voiding or nocturia or changes of required absorbent materials.  Furthermore, the Board has considered other rating criteria, but finds that a rating in excess of 20 percent is not warranted during this period because the evidence shows the Veteran has not had obstructed voiding with urinary retention requiring intermittent or continuous catheterization, recurrent symptomatic urinary tract infection, or renal dysfunction attributed to his prostate cancer residuals.

For the period from August 10, 2016, the Veteran's voiding dysfunction was manifested at worst by a daytime voiding interval less than one hour.  The reported frequency of daytime voiding during his August 2016 Board hearing (increased urinary frequency with a daytime voiding within 20 minutes after liquid consumption) is consistent with the 40 percent rating assigned from August 10, 2016.  The Board also finds that a rating in excess of 40 percent from August 10, 2016, is not warranted because at no time has the Veteran required use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.  Moreover, a higher rating is not warranted under the criteria for evaluating renal dysfunction because the evidence reflects that the Veteran does not have renal dysfunction attributed to his prostate cancer residuals.

The Veteran submitted written statements and hearing testimony discussing the severity of his service-connected prostate cancer residuals.  In this case, his statements are competent evidence to report his genitourinary symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Indeed, the medical examiners considered those statements as to his symptoms when making their findings.  However, the evidence of record does not indicate that the assignment of any additional increased evaluations are warranted based on the criteria in the Rating Schedule.  In so finding, the Board weighed the lay and medical evidence and finds more probative the medical findings specifically addressing the criteria needed for an increased rating rendered by medical professionals given their expertise in evaluating prostate cancer residuals.  Thus, evidence of additional, increased prostate cancer residual symptomatology has not been established, either through medical or lay evidence, during the appeal period.  

In summary, the most probative evidence indicates that the Veteran's residuals of prostate cancer manifested by voiding dysfunction fall within the criteria for a 20 percent rating from December 1, 2012, and within the 40 percent criteria from August 10, 2016.   Evidence of record showed no distinct periods of time during the appeal period when the Veteran's service-connected prostate cancer residuals varied to such an extent that a rating greater or less than the ratings currently assigned would be warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  38 C.F.R. §§ 4.20, 4.27 (2017).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  Nonetheless, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2017); see also Thun v. Peake, 22 Vet. App. 111 (2008).  Here, the Board will not address whether referral for an extraschedular rating is warranted.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 368 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the assignment of any additional higher evaluations for the Veteran's service-connected prostate cancer residuals, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

The reduction of the rating for the Veteran's service-connected prostate cancer residuals with erectile dysfunction from a 100 percent rating to a 20 percent rating, effective December 1, 2012, was proper, and therefore, the appeal is denied.

Entitlement to an evaluation in excess of 20 percent from December 1, 2012, and in excess of 40 percent from August 10, 2016, for prostate cancer residuals with erectile dysfunction is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


